UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-7492


UNITED STATES OF AMERICA,

                     Petitioner - Appellee,

              v.

DALTONIA DUNCAN,

                     Respondent - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. W. Earl Britt, Senior District Judge. (5:17-hc-02135-BR)


Submitted: September 27, 2018                                 Decided: October 16, 2018


Before KING and KEENAN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Acting Federal Public Defender, Greensboro, North Carolina, Jennifer C.
Leisten, Research & Writing Attorney, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Raleigh, North Carolina, for Appellant. Robert J. Higdon, Jr., United
States Attorney, Joshua B. Royster, Chief, Civil Division, Genna D. Petre, Special
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Daltonia Duncan appeals the district court’s order committing him to the custody

of the Attorney General pursuant to 18 U.S.C. § 4246 (2012). On appeal, Duncan argues

that the district court erred by not finding that suitable arrangements for state custody and

care were unavailable. For the reasons that follow, we affirm.

       Because Duncan did not raise this issue below, we review only for plain error. See

United States v. Heyer, 740 F.3d 284, 289 (4th Cir. 2014). To establish plain error,

Duncan must demonstrate “(1) that the district court erred, (2) that the error was plain,

and (3) that the error affected his substantial rights.” United States v. Cohen, 888 F.3d
667, 685 (4th Cir. 2018). Even if Duncan satisfies these requirements, we should not

notice the error unless it “seriously affects the fairness, integrity or public reputation of

judicial proceedings.” Id. (citation and internal quotation marks omitted).

       Before civilly committing a defendant under § 4246, the district court “must

determine that there is no available state facility to house the defendant; the defendant

must be given notice; and a hearing must be held to determine by clear and convincing

evidence if the defendant is dangerous.” United States v. Copley, 935 F.2d 669, 672 (4th

Cir. 1991). Although the warden of the medical facility in which Duncan was housed

certified, pursuant to § 4246(a), that suitable arrangements for state custody were not

available, the district court did not make a finding in this regard. Nevertheless, because

Duncan has not shown that this omission impacted the outcome of the proceedings, we

conclude that he has failed to establish that the error affected his substantial rights. See

Puckett v. United States, 556 U.S. 129, 135 (2009).

                                             2
      Accordingly, we affirm the district court’s order. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                           AFFIRMED




                                            3